                                                                                                                          FILED
                                                                                                                 2019 Jun-18 PM 04:19
                                                                                                                 U.S. DISTRICT COURT
                                                                                                                     N.D. OF ALABAMA


                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

DESHUN DERFETTA REAVES,                               )
                                                      )
Petitioner,                                           )
                                                      )
         v.                                           )         Case No. 2:16-cv-08077-RDP
                                                      )                  2:09-cr-00515-RDP-JEO
UNITED STATES OF AMERICA,                             )
                                                      )
Respondent.                                           )


                                        MEMORANDUM OPINION

         This matter is before the court on Petitioner Deshun Derfetta Reaves’ Motion to Vacate,

Set Aside, or Correct Sentence, filed pursuant to 28 U.S.C. § 2255. (Civil Doc. # 1; Cr. Doc.

# 30).1 For the reasons explained below, the motion is due to be denied.

I.       Background

         In 2010, Reaves pleaded guilty to the following crimes: (1) two counts of possession with

the intent to distribute marijuana (counts 1 and 4); (2) two counts of being a felon in possession

of a firearm (counts 3 and 6); and (3) two counts of carrying a firearm during and in relation to a

drug trafficking crime (counts 2 and 5). (Cr. Docs. # 29, 31). He was sentenced to 384 months of

imprisonment for these crimes, broken down as follows: 24 months as to counts 1, 3, 4, and 6 (all

to be served concurrently); a consecutive 60 months as to count 2; and a consecutive 300 months

as to count 5. (Cr. Doc. # 29 at 2).

         In 2016, Reaves filed a § 2255 motion. (Civil Doc. # 1; Cr. Doc. # 30). He seeks to have

his sentence reduced on the basis of the Supreme Court’s decisions in Johnson v. United States,

135 S. Ct. 2551 (2015) and Welch v. United States, 136 S. Ct. 1257 (2016). (Id. at 8-10). For the

         1
          Citations to “Civil Doc.” refer to the docket sheet for this civil case, 2:16-cv-08077-RDP. Citations to “Cr.
Doc.” refer to the docket sheet for Reaves’ criminal case, 2:09-cr-00515-RDP-JEO.
reasons explained below, Johnson and Welch provide no basis to reduce Reaves’ sentence, and

his § 2255 motion is therefore due to be denied.

II.    Analysis

       Federal law forbids certain people, including convicted felons, from possessing firearms.

See 18 U.S.C. § 922(g). Felons who violate this law generally may be punished by up to 10

years’ imprisonment. Id. § 924(a)(2). “But if the violator has three or more earlier convictions for

a ‘serious drug offense’ or a ‘violent felony,’ the Armed Career Criminal Act increases his prison

term to a minimum of 15 years and a maximum of life.” Johnson, 135 S. Ct. at 2555.

       Statutory language known as the Act’s “residual clause” defines the term “violent felony”

to include any felony that “otherwise involves conduct that presents a serious potential risk of

physical injury to another.” Id. at 2555-56 (quoting 18 U.S.C. § 924(e)(2)(B)) (emphasis

omitted). In Johnson, the Supreme Court held that this residual clause is unconstitutionally

vague. 135 S. Ct. at 2555-57. For that reason, increasing a defendant’s sentence under the

residual clause denies due process of law. Id. at 2557. Less than a year later, in Welch v. United

States, the Court held that its decision in Johnson applied retroactively on collateral review. 136

S. Ct. at 1265.

       Though Reaves bases his § 2255 motion entirely on Johnson and Welch, those decisions

have no application to his case. Reaves did plead guilty to two counts of being a felon in

possession of a firearm, but he was not sentenced under the Armed Career Criminal Act

(“ACCA”) for those crimes. Rather than receiving a fifteen-year mandatory minimum sentence

under ACCA, Reaves received only a two-year sentence for the felon-in-possession counts (to be

served concurrently). (Cr. Doc. # 29 at 1-2). Thus, the sentence he received for his

felon-in-possession counts cannot have transgressed Johnson.

                                                   2
       Reaves also argues that Johnson renders unconstitutional the sentence he received for two

counts of carrying a firearm during and in relation to a drug trafficking crime, in violation of 18

U.S.C. § 924(c)(1)(A). That statute imposes an enhanced sentence upon “any person who, during

and in relation to any crime of violence or drug trafficking crime . . . uses or carries a

firearm . . . .” Id. § 924(c)(1)(A). Reaves argues the term “crime of violence” in § 924(c)(1)(A) is

unconstitutionally vague under Johnson. (Civil Doc. # 1 at 8-10). The term “crime of violence”

in § 924(c) is defined (using language similar to ACCA’s residual clause) to include any felony

“that by its nature, involves a substantial risk that physical force against the person or property of

another may be used in the course of committing the offense.” 18 U.S.C. § 924(c)(3)(B). This

residual-clause definition of “crime of violence,” Reaves contends, shares the same

constitutional defect as the residual-clause definition of “violent felony” that was held

unconstitutional in Johnson.

       The Supreme Court has agreed to resolve this term whether Johnson and the Court’s

more recent decision in Sessions v. Dimaya, 138 S. Ct. 1204 (2018) render the residual clause of

§ 924(c)’s definition of “crime of violence” unconstitutionally vague. See United States v. Davis,

139 S. Ct. 782 (2019). But, even assuming that § 924(c)’s definition of “crime of violence” is

unconstitutionally vague, that would not entitle Reaves to any relief. That is because Reaves was

not convicted and sentenced for carrying a firearm during and in relation to a “crime of

violence.” Instead, he pleaded guilty to and was sentenced for carrying a firearm during and in

relation to a “drug trafficking crime.” (Cr. Docs. # 16 at 2, 4; 29 at 1; 31 at 9-10, 19-27). Reaves

does not argue that Johnson or Dimaya renders the term “drug trafficking crime”

unconstitutionally vague, nor could he credibly do so. Accordingly, Johnson provides no basis to

reduce Reaves’ sentence.

                                                  3
       Because Johnson provides no basis to reduce Reaves’ sentence, his § 2255 motion fails

on the merits. Additionally, to the extent his § 2255 motion is based on grounds other than a

“right that has been newly recognized by the Supreme Court and made retroactively applicable to

cases on collateral review,” the motion is untimely. 28 U.S.C. § 2255(f)(3). That is so because,

absent a newly recognized and retroactively applicable right (or certain other circumstances not

present here), § 2255’s one-year limitation period runs from the date on which the judgment of

conviction becomes final. Id. § 2255(f)(1). Reaves’ judgment of conviction became final in 2010

(Cr. Doc. # 29), thereby placing this § 2255 motion (filed in 2016) well outside the one-year

limitation period.

III.   Conclusion

       For the reasons explained above, Reaves is not entitled to postconviction relief on his

§ 2255 motion. The motion is accordingly due to be denied. A separate order consistent with this

memorandum opinion will be entered.

       DONE and ORDERED this June 18, 2019.



                                            _________________________________
                                            R. DAVID PROCTOR
                                            UNITED STATES DISTRICT JUDGE




                                               4
